DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 7, 2021.
Applicant's election with traverse of Invention I (claims 1 – 12) in the reply filed on December 7, 2021 is acknowledged.  The traversal is on the ground(s) that that subject matter of claims 1 – 13 is sufficiently related a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group, and there is thus no serious burden placed on the examiner to examine the entire set of claims.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of separate classification of the distinct inventions. Such is the case here. The elected claims are classified in F05B 2230/61, while the non-elected claim is classified in F03D 13/40. A search of the elected invention would not require a search of the non-elected invention. Having to perform two separate, non-overlapping searches in a single application would indeed be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“support devices” in claim 1
“multiple support devices” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Due to the 112(f) interpretation of “support devices” and “multiple support devices,” Examiner will interpret each of these limitations so as to comprise a “beam or concrete block” as taught by the Specification (page 6, lines 31 – 32) and by claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a storing position” in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘storing position’ previously set forth in the preamble of the claim, or whether Applicant intends to set forth a second ‘storing position,’ separate and independent from the ‘storing position’ previously set forth.
The preamble of claim 1 recites “a method for transporting a component of a wind turbine to a storing position.” The body of claim 1 then recites the steps of “using the transport arrangement, rolling the component to a storing position …” and then subsequently “lowering the at least two self-propelled transporter units …” and “removing the transport arrangement …” Because the preamble of the claim (‘method for transporting a component to a storing position’) is completed upon completion of the ‘rolling’ step, it is unclear as to whether Applicant intends the subsequent steps of ‘lower’ and ‘removing’ to be positively required, such that the claim is directed towards a more general method than a ‘method of transporting a component to a storing position,’ or whether Applicant intends to limit the claimed method to that recited by the preamble, such that the steps of ‘lower’ and ‘removing’ are merely functional language. For the purposes of this Office Action, Examiner will interpret the claim such that the steps of ‘lowering’ and ‘removing’ are positively required steps of the claimed method.
Claim 4 recites the limitation “multiple support devices.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the “at least one support device” previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘support devices,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second set of ‘support devices,’ separate and independent from the ‘support device’ previously set forth.
Claim 4 further recites the limitation “wherein at least one of the support devices is positioned such that the at least one of the support devices supports …” It is unclear as to whether Applicant intends the ‘at least one of the support devices’ one of the ‘at 
Claim 5 recites the limitation “wherein three elongate, parallelly oriented support devices are positioned …” It is unclear as to whether Applicant intends the ‘support devices’ of the limitation to refer to, and further define, the ‘at least one support device’ previously set forth in claim 1, the ‘multiple support devices’ previously set forth in claim 4, or whether Applicant intends to set forth another set of ‘support devices,’ separate and independent from the ‘at least one support device’ set forth in claim 1 and the ‘multiple support devices’ set forth in claim 4. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein three of the multiple support devices are elongated and parallelly oriented and are positioned …”
Claim 5 further recites the limitation “two support devices.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, “at least one support device,” set forth in claim 1, the “multiple support devices,” set forth in claim 4, or the “three of the multiple support devices,” set forth in claim 5. For the purposes of this Office Action, Examiner will interpret the limitation as “two support devices of the three of the multiple support devices.”
Claim 10 recites the limitation “a destination.” It is unclear as to whether Applicant intends the limitation to refer to the “destination” previously set forth in claim 9, or whether Applicant intends the limitation to set forth a second ‘destination,’ separate 
Claim 10 recites the limitations “a part of the at least one support device” and “a pair of the at least two self-propelled transporter units.” It is unclear as to whether Applicant intends the limitations to refer to the “part of the at least one support device” and “pair of the at least two self-propelled transporter units,” respectively, previously set forth in claim 9, or whether Applicant intends the limitation to set forth a second ‘part of the at least one support device’ and ‘pair of the at least two self-propelled transporter units,’ respectively, separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “the part of the at least one support device” and “the pair of the at least two self-propelled transporter units,” respectively.
Claim 11 recites the limitation “the at least one support devices.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the at least one support device.”
Claim 12 recites the limitation “… are used for lashing the transport frame and/or the at least one support device down to the deck of the vessel.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of “the transport frame and/or the at least one support device is lashed down to a deck of the vessel,” set forth in claim 11, or whether Applicant intends to set forth a second ‘lashing,’ separate and independent from the ‘lashing’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “… are used for the lashing of the transport frame and/or the at least one support device down to the deck of the vessel.”

Claim limitations “mechanical adjustment means” and “additional securing means” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding ‘mechanical adjustment means,’ the Specification teaches the ‘mechanical adjustment means’ comprising an “adjustable support surface” (page 7, lines 21 – 24). However, this is insufficient to provide one skilled in the art with sufficient structure to perform the given function. Regarding ‘additional securing means,’ Examiner has been unable to find a teaching in the Specification for a structure to perform the given function. Therefore, the claims are 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botwright (U.S. Patent Application Publication Number 2016/0327018).
As to claim 1, Botwright teaches a method for transporting a component of a wind turbine to a storing position (abstract), wherein the component is mounted on a transport frame (figure 2, element 5a being the ‘component’ and elements 7 and 8 being the ‘transport frame’; page 3, paragraph 56), the method comprising: providing a transport arrangement comprising two elongate, height-adjustable, self-propelled transporter units (figure 2, elements 9 being the ‘transport arraignment’ and ‘elongated, height-adjustable, self-propelled transporter units’; page 3, paragraph 57); positioning the transport frame with the component mounted thereon onto the transport arrangement such that the at least two self-propelled transporter units are spaced apart by at least a predefined lateral distance from each other (figures 2 and 3, elements 7, 8, 50, and 9; page 3, paragraph 57 – 58). Examiner notes that “lateral distance” can be found because ‘lateral’ is defined by Merriam-Webster’s Dictionary as “extending from side to side.” Because the transporter units are spaced in at a predetermined distance 
As to claim 2, Botwright further teaches that the two self-propelled transporter units are arranged parallel to at least one pair of parallel base sides of the transport frame (figure 2, elements 7 and 9, see below). Examiner notes that the claim does not recite when the transporter units are so arranged.
As to claim 3, Botwright teaches that the two self-propelled transporter units are electronically spaced apart by controlling the two self-propelled transporter units synchronously (figures 2 and 3, elements 9; page 3, paragraphs 57 and 58).
As to claim 4, Botwright teaches that multiple support devices are used (figure 3, one of element 14 and rear two elements 15 being the ‘support device’ set forth in claim 1 and remaining element 14 and remaining elements 15 being the ‘multiple support devices’). Examiner notes that Botwright teaches the ‘multiple support devices’ 
As to claim 5, wherein three of the multiple support devices are elongated and parallelly oriented and are positioned at the storing position such that each of the two self-propelled transporter units moves into a space between two of the three of the multiple support devices (figure 4, elements 15, 13a, and 9).
As to claim 6, Botwright is used as the at least one support device (figure 3, elements 15 and 14).
As to claim 7, Botwright teaches that the at least one support device comprises a retaining structure for retaining the transport frame, the retaining structure being protrusions on an upper surface engaging with a corresponding frame structure (figure 4, element 151 being the ‘retaining structure’ and element 704 being the ‘corresponding frame structure’; page 3, paragraph 59).
As to claim 8, Botwright teaches that mechanical adjustment means are used to configure a predefined balanced, support load distribution for the support device (figures 
As to claim 9, Botwright teaches a method for transporting a component of a wind turbine on a vessel (abstract), the method comprising: transporting the component to a storing position on the vessel using the method according to claim 1 (see rejection of claim 1 above; figure 3, element 11 being the ‘vessel’; page 3, paragraph 58); and moving the vessel to a destination while the component is stored in the storing position (page 3, paragraph 56).
As to claim 10, Botwright teaches that after the vessel reaches the destination, the method further comprises: positioning the transport arrangement under the transport frame in the storage position, such that at least the part of the at least one support device is located between the two self-propelled transporter units, which are spaced apart by at least the predefined lateral distance from each other (figures 3 and 4, elements 9, 7, 13a, 14, and 15; pages 3 and 4, paragraphs 58 and 70), increasing a height of the two self-propelled transporter units such that the transport frame is lifted from the at least one support device and supported on the two self-propelled transporters (figure 4, elements 9, 15, and 7; pages 3 and 4, paragraphs 59 and 70), and rolling the component from the vessel using the transport arrangement (figure 3, elements 5a, 11, and 9; pages 3 and 4, paragraphs 57 and 70).
As to claim 11, Botwright teaches that after the transport frame is lowered onto the at least one support device in the storing position, the transport frame is secured in position by additional securing means (figure 4, element 151 being the ‘additional securing means’; page 3, paragraph 59), wherein the transport frame is fixed to the at least one support device by a pin connection (figure 4, elements 701 and 151; page 3, paragraph 59).
As to claim 12, Examiner notes that Botwright teaches the alternative embodiment of the pin connection, rather than the lashing. Because the limitations of claim 12 further define the limitation of ‘lashing,’ the limitations of claim 12 are not required for anticipation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726